1 N.Y.2d 885 (1956)
Joseph Bono et al., Appellants,
v.
State of New York, Respondent. (Claim No. 31339.)
Court of Appeals of the State of New York.
Argued May 28, 1956.
Decided July 11, 1956.
Joe Schapiro for appellants.
Jacob K. Javits, Attorney-General (Joseph H. Murphy and James O. Moore, Jr., of counsel), for respondent.
CONWAY, DYE, FULD, FROESSEL and BURKE, JJ., concur; DESMOND and VAN VOORHIS, JJ., dissent and vote to affirm.
*887Per Curiam.
The judgment appealed from insofar as it applies to the claim of Joseph Bono for property damage to his automobile should be modified by reinstating the judgment of the Court of Claims which awarded him the sum of $1,800 for such loss, and the judgment, insofar as it dismissed the claim of Ann Bono for personal injuries and that of Joseph Bono for his wife's medical expenses and for loss of her services, should be affirmed, without costs.
We conclude from the record that the fair preponderance of the credible evidence favors the findings of the Court of Claims to the effect that the State negligently failed in its duty safely to maintain highway Route 20 at the scene of the accident when it persistently cast the snow plowed from the highway in and upon the drainage ditches at a time when it knew or should have known from past experience that the traveled portion of the highway would be deeply flooded in the event of a thaw.
The affirmed findings of contributory negligence which defeat the remainder of the claim are supported by some evidence.
Judgment of the Appellate Division modified, insofar as it dismisses the claim of Joseph Bono for property damage, by reinstating the judgment of the Court of Claims with respect thereto and, as so modified, affirmed, without costs.
Judgment accordingly.